Citation Nr: 1401091	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  05-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The instant matters were most recently before the Board in June 2012, at which time they were remanded for further development.  Upon completion of that development, the claims were readjudicated via an August 2013 supplemental statement of the case (SSOC).  The matter was returned to the Board the following month.

In October 2007, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge, via videoconferencing.  They also testified at an RO hearing in March 2005.  Transcripts of both hearings are of record.  The Veteran initially requested both Board and RO hearings in connection for his claim of service connection for degenerative changes of the lumbar spine.  In October 2010 and June 2011, however, the Veteran withdrew his requests for these hearings.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The decision below addresses the Veteran's claim of service connection for degenerative changes of the lumbar spine.  The issue of entitlement to service connection for hearing loss is addressed in the remand that follows the Board's decision and is remanded to the RO.



FINDING OF FACT

The Veteran does not have degenerative changes of the lumbar spine that are attributable to his military service; degenerative changes were not manifested within a year of separation from service.


CONCLUSION OF LAW

The Veteran does not have degenerative changes of the lumbar spine that are the result of disease or injury incurred in or aggravated by active military service, nor may they be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the instant case, the Veteran has not disputed the contents of the VCAA notice provided to him.  Upon review of the record, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied and that the Veteran had a meaningful opportunity to participate in the development of his service connection claim.  Specifically, all requisite notice was provided via a November 2006 VCAA-notice letter.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim decided herein has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, private treatment records, records from the Social Security Administration (SSA), lay statements, and statements from the Veteran.  The Board acknowledges the Veteran's claim that his STRs are incomplete.  In support of this assertion, the Veteran points to a September 1973 treatment entry that notes pneumonia four months prior and argues that because his STRs contain no record of treatment for pneumonia, they must be incomplete and that the missing STRs document his low back injury.  Although it is true that the Veteran's STRs do not contain a record of treatment for pneumonia or a low back injury, it appears that all available STRs have been associated with the record.  Further, as it concerns the Veteran's low back claim, the Veteran is competent to report his alleged in-service injury.  As will be discussed in detail below, the outcome of this case turns not on whether the Veteran sustained an injury to his low back in service, but on whether there is a nexus between his current disability and service.  Accordingly, the Board can find no reason to again remand the matter in an attempt to locate records that appear to not exist.

The Board also notes that in its June 2012 remand, it was indicated that neither the Veteran's notice of disagreement as to the January 2007 rating decision that had denied service connection for a lumbar spine disability, nor a copy of the June 2009 statement of the case (SOC) that was furnished to the Veteran were of record.  It was requested that the agency of original jurisdiction (AOJ) associate copies of those documents with the record or, if unable to do so, request copies from the Veteran and his attorney.  Associated with the record on remand is an SOC dated in June 2012; however, upon review of that document, it appears that it is in fact a regenerated copy of the June 2009 SOC.  Although the Veteran's NOD has not been associated with the record, the Board can find no basis upon which to again remand the matter, because the absence of such document in the record is not prejudicial to the Veteran's claim.  Indeed, the Veteran has been afforded numerous opportunities to present argument regarding his claim and why he believes it was erroneously denied.  

In October 2012, the Veteran was afforded a VA examination.  The examiner conducted an extensive review of the claims folder and conducted a thorough examination of the Veteran.  The examiner recorded the Veteran's subjective complaints related to his disability, as well as the Veteran's account of his in-service injury.  As to the Veteran's diagnosed lumbar spine disability, the examiner found it to be less likely than not related to service.  The Board finds that the examination report, along with the medical and lay evidence of record, contains sufficient evidence by which to evaluate the Veteran's claim and that the requested opinion is adequate as it was predicated on a reading of the medical records in the Veteran's claims file and based on the VA examiner's assessment of the evidence as a medical professional.  The Board notes that while the opinion is lacking somewhat in supporting rationale, as will be discussed in greater detail below, the Board does not find that the lack of a more detailed rationale renders the opinion inadequate.  The Board thus concludes the Veteran was provided with an adequate medical examination and opinion and that the evidence developed on remand also complies with the terms of the Board's prior remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (describing adequacy of medical examinations); Stegall v. West, 11 Vet. App. 268 (1998).


II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including degenerative joint disease (arthritis), but not degenerative disc disease, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection may be established for certain chronic disease, to include arthritis, through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

The Veteran contends that he has a disability of the lumbar spine as a result of his military service.  Specifically, he states that in March 1973, during his period of basic training, he was in the kitchen where the food was being prepared and picked up a large tray of hash brown potatoes, after which he "turned and took about 1/2 step" and felt a pull in his lower back.  The Veteran reported that his "lower back went out" and that he "could barely straighten up."  He stated that he was taken to the Camp Flores Dispensary at Camp Pendleton and was put on light duty for one week.  He alleges experiencing low back pain since that time.

A review of the Veteran's STRs fails to reveal any injury to the lumbar spine or complaints or treatment thereof.  Regardless, the Veteran is competent to report the injury, as outlined above.  The Veteran's STRs are, however, replete with references to neck pain.  Indeed, the Veteran was seen for complaints of neck pain in September 1973, March 1974, and June 1974.  The Veteran was also seen for complaints related to hearing loss, acne, a rash, a finger injury, lower leg pain, sinus congestion and a chest cold, fatigue, dizziness, shoulder pain, and elbow pain.  Despite being treated for numerous symptoms, the Veteran did not report low back pain.  The Veteran's January 1975 discharge examination report also reveals no abnormalities of the spine.  

The Veteran's post-service medical records show that he was afforded a VA examination in November 1978.  At that time, he complained of, among other things, "'tightness' of the neck from time to time, right elbow soreness, and weakness in his thumb."  There was no mention of any symptomatology related to the low back.  The Veteran also did not include a low back disability in his claim of service connection then filed.  In October 1985 note a history of a pulled muscle in the lower back.  In May 1986, the Veteran presented with complaints of severe back spasms, which he stated had been occurring since "last October."  He indicated that the spasms tended to occur in the upper back, but had more recently spread to the lower back as well.  The clinician recorded an assessment of back pain, secondary to muscle spasm, the precise etiology of which was unclear.  Physical therapy was recommended.  The Veteran again complained of muscle spasms in July 1991.  In August 1992, the Veteran complained of shooting pain down arms and reported having slipped during basic training, sustaining an injury to his neck.  There was no mention of any low back injury or lumbar symptomatology.  The report of an August 1993 lumbar spine magnetic resonance imaging (MRI) scan revealed disc desiccation and disc bulge at L4-L5 and L5-S1.  The assessment was degenerative facet disease.  A January 1996 treatment entry contains an assessment of chronic low back pain.  In February 2000, the Veteran asserted that he had been coping with back and neck pain for 25 years.

In October 2008, the Veteran was afforded a VA examination in connection with his claim.  The examiner noted the Veteran's account of his in-service low back injury, as well as his complaints of continuous pain since that time.  The examiner recorded a diagnosis of degenerative disc disease (DDD) of the lumbar spine, noting that x-rays taken in June 2006 revealed minor degenerative changes of the lumbar spine.  The examiner then opined that it was less likely than not that the Veteran's diagnosed lumbar spine disability was incurred in or otherwise related to service.  As rationale for that opinion, the examiner pointed out that the Veteran's STRs failed to contain any complaints, diagnoses, or treatment related to the low back in service.  The examiner also noted the MRI findings, as well as the post-service treatment records containing complaints of low back pain, indicating that the first evidence of such was not until 1985, and stated that this evidence documents that the Veteran's back problems did not begin in service.  

Upon review of the evidence of record and in consideration of the VA examiner's negative nexus opinion, the Board finds that an award of service connection for degenerative changes of the lumbar spine in not warranted.  At the outset, the Board is aware that the VA examiners' opinion is lacking somewhat in rationale.  There is, however, no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.

In the instant case, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion.  Although the examiner did not specifically discuss the Veteran's alleged in-service injury, the examiner took note of it, as evidenced by the medical history section of the report.  Further, the examiner is correct that the Veteran's STRs are thereafter lacking of any reference to low back symptomatology.  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Moreover, none of the Veteran's private physicians have specifically attributed his lumbar spine DDD to his alleged in-service injury.  Thus, given the absence of contrary medical evidence in this case, the Board need not weigh the VA examiner's opinion against other evidence.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that his lumbar spine DDD is attributable to the alleged injury sustained in service.  Although the Veteran believes that his lumbar disc disease is due to that claimed injury, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA examiner's conclusion to the contrary and the lack of documented continuity of symptomatology.  See Jandreau.  As such, the Board finds that the lack of a more detailed rationale does not render the VA opinion obtained in this case in adequate.  

In finding that none of the Veteran's private physicians have related his current lumbar spine disability to service, the Board has considered the Veteran's August 2009 assertion that Dr. A.M. had opined that his low back disability was the result of an injury sustained in service.  In that submission, the Veteran directed the reader to a statement by Dr. A.M., dated on October 16, 2007.  A review of Dr. A.M.'s October 2007 statement fails to support the Veteran's characterization of that evidence.  Although Dr. A.M. stated that the Veteran was well prior to joining the military, during which time he "suffered multiple injuries to his neck and back," she does not relate any specifically diagnosed low back disability to service.  Rather, she states that "[i]n spite of having spine surgery, he has been in chronic pain."  (The Board notes that the Veteran underwent surgery on his cervical spine in 2000.)  This statement does not, as the Veteran contends, attribute an identified low back disability to service.  Furthermore, Dr. A.M. references only the Veteran's back pain.  The fact that the Veteran suffers from back pain is not in dispute.  Rather, the question at hand is whether the Veteran's current lumbar disability is attributable to service.  The evidence simply does not support such a finding in that regard.

Notably, even assuming the in-service injury in fact occurred as alleged, there is no evidence that the Veteran sustained any chronic disability as a result of the injury.  Although the Veteran was treated for various ailments in service and his STRs are replete with references to neck and other orthopedic and musculoskeletal pain, they are completely silent for complaints of low back pain during the remaining pendency of service, which suggests that the Veteran did not experience of continuation of symptoms after his alleged injury as it seems reasonable to assume that if the Veteran was experiencing low back pain, he would have mentioned it at the time that he was seeking treatment for upper back or neck pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (the Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present).  The Veteran also did not seek service connection for a low back disability until July 2007, despite numerous previously filed claims.  Further, in complaining of muscles spasms in May 1986, the Veteran reported the onset of those spasms to have been the prior October.  Although in February 2000, the Veteran asserted that he had been coping with back and neck pain for 25 years, his statement is not specific to low back pain and the Veteran has also previously alleged an injury to his upper back in service, separate from any low-back injury.  

Given the totality of the evidence, there is simply no basis upon which to establish service connection for a lumbar spine disability, as a crucial element of service connection has not been shown.  See Davidson, (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Service connection is also not warranted by virtue of application of 38 C.F.R. § 3.303(b), to the extent applicable, as the evidence fails to demonstrate the existence of a chronic disease in service or of a continuity of symptomatology.  Nor can it be said that arthritis manifested within a year of separation from service.  (The one-year presumption for arthritis under 38 C.F.R. §§ 3.307, 3.309 is therefore not helpful.)

In finding that service connection for degenerative changes of the lumbar spine is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr, 21 Vet. App. at 307 (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, although the Veteran has asserted that he injured his low back in service and has had pain since that time, the service and post-service medical records weigh against such a finding.  Thus, the Board finds that although the Veteran is competent to report on pain since his asserted in-service injury, the lack of evidence supporting that assertion preponderates against the claim that the Veteran has experienced a continuity of symptomatology since the alleged in-service injury.  Rather, the evidence shows that the Veteran's low back pain did not begin until 1985 or 1985.  Such evidence leads the Board to conclude that the Veteran's allegation of continuity of problems since the alleged in-service injury is not credible.

In finding that service connection for degenerative changes of the lumbar spine is not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a basis for granting service connection in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for degenerative changes of the lumbar spine is denied.


REMAND

Regarding the Veteran's claim of service connection for hearing loss, the Board finds that the matter must again be remanded to ensure compliance with both the terms of the Board's earlier remand and the mandates of the order by the United States Court of Appeals for Veterans Claims granting the parties' Joint Motion.  As discussed in the Board's prior remands, the parties' Joint Motion directed the Board to obtain a medical opinion to determine whether the Veteran's hearing loss was a congenital disease or defect, noting that a February 2004 VA examiner had opined that the Veteran's hearing loss was the "'result of a congenital hearing loss that had worsened in recent years.'"  Although the Board expressed confusion regarding the necessity of this finding, as it had previously determined that the Veteran's hearing loss pre-existed service and did not increase in severity during service, the Board requested that such an opinion be obtained on remand in order to carry out the terms of the parties' Joint Motion.  It appears to the Board that the parties were focused on the nature of the Veteran's hearing loss because only congenital diseases, as opposed to defects, may be compensable due to aggravation in service.  Thus, if it is determined that the Veteran's hearing loss is in fact a congenital defect, that would be the end of the matter.  Despite being twice remanded, in part, to obtain a medical opinion addressing the issue of whether the Veteran's hearing loss is a congenital disease or defect, the AOJ has failed to ensure that the Board's remand directives have been carried out in this regard.  Thus, the matter must again be remanded to ensure compliance with the terms of its earlier remand.  See Stegall, supra.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should request that the examiner who conducted the March 2013 VA audiology examination, if that examiner is still available, provide an addendum that considers whether the Veteran's hearing loss is congenital in nature.  If the examiner determines that the Veteran's hearing loss is not congenital in nature, the examiner should set forth specific reasons for so concluding and discuss why she disagrees with the assessment made by the November 2004 VA audiologist.  

If the examiner determines that the Veteran's hearing loss is congenital in nature, the examiner must provide a definite opinion as to whether the hearing loss is due to a congenital "disease" or a congenital "defect."  (To assist the examiner, the Board notes that for VA adjudication purposes a "disease" generally refers to a condition considered capable of improving or deteriorating, whereas a "defect" generally refers to a condition not considered capable of improving or deteriorating.)  The examiner should provide specific reasoning for her opinion that the Veteran's hearing loss is a congenital disease as opposed to a defect, or vice versa.

The examiner's opinions should be based upon consideration of the Veteran's documented history and assertions through review of the claims file.  The examiner must provide support for her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion.  

If the examiner determines that she cannot provide an opinion on the issue without resorting to speculation, she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any recommended development is completed.)

(If the March 2013 examiner is no longer available, the AOJ should refer the claims file for review by a VA clinician with the appropriate expertise for an opinion on preceding questions.  The Veteran's claims file, including a copy of this remand, must be made available to the reviewer for review in connection with the requested opinion.)

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for hearing loss.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


